        Case 3:15-cv-00675-JBA Document 1858 Filed 04/04/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                        Plaintiff,

        v.                                              Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                        Defendant, and

 IFTIKAR AHMED SOLE PROP; et al                          APRIL 04TH, 2021

                        Relief Defendants


    DEFENDANT’S REPLY TO RECEIVER’S CONSOLIDATED RESPONSE TO
    DEFENDANT’S MOTION TO FIND OAK IN VIOLATION OF THIS COURT’S
   ORDERS AND DEFENDANT’S MOTION TO FIND PLAN ADMINISTRATOR IN
                 VIOLATION OF THIS COURT’S ORDERS


       The pro se Defendant respectfully files this Reply to Receiver’s Consolidated Response

[Doc. #1843, or the “Response”] to Defendant’s Motion to Find Oak in Violation of this Court’s

Orders [Doc. #1785] and Defendant’s Motion to Find Plan Administrator in Violation of this

Court’s Order [Doc. #1784].

       The Defendant reserves all rights.

       The Receiver yet again shows his absolute and unfounded bias against the Defendant.

       First, it is entirety unnecessary and improper for the Receiver to state “to the extent any

exists” as referring to the Defendant’s “rights and defenses.” [Response at 5].

       It is not for the Receiver to determine that and it clearly depicts the Receiver’s bias

against the Defendant. The Receiver should remember that he is no judge and his arrogant

pretense is at best misplaced.
                                                 1
           Case 3:15-cv-00675-JBA Document 1858 Filed 04/04/21 Page 2 of 4




          Second, the Receiver himself notes that the “Court’s stay of litigation as set forth in the

Appointment Order is broad” [Response at 4]. Not only that, he himself agrees that the stay order

enjoins “parties… from taking any action…” [Response at 2].

          It does not matter that “the Defendant faces those claims regardless of who prosecutes

them.” [Response at 5]. What matters is that Oak or Tracy Klestadt, the Plan Administrator,

cannot take any action – that is clear English. Whether that action is a “purely an administrative,

ministerial type action” (as per the Receiver) [Response at 5] or something more, it is an action

and it falls under the provision “from taking any action” as specified in the stay of litigation

order. Just because it is Oak (and not the Defendant), the Receiver deems it a non-violation of

the Court’s order.

          Similarly, Tracy Klestadt is expressly prohibited from assigning his alleged claims to

Oak – he or she has plainly acknowledged the stay of litigation order in this case. [Doc. #1652]

Assigning the alleged claims violates the provision of the Court’s order that enjoins parties “from

taking any action” related to that proceeding. The Receiver does not address this violation in any

detail.

          Third, Oak’s “assumption of the Plan Administrator’s claims in the SDNY Proceeding”

[Response at 5] has led to motion practice in the SDNY Bankruptcy Proceeding and to a

scheduled hearing on April 15, 2021. Oak has refused to adjourn the scheduled hearing, even

though these issues are subjudice in this Court. Contrary to the Receiver’s contention, the very

fact that Oak moved for such relief is the start of Oak “taking any meaningful steps towards

obtaining a judgment against [Defendant]” [Response at 5]. Such is a continued violation of this

Court’s order. The Receiver does not address this anywhere.

          Lastly, the Receiver is mistaken that Oak’s actions do “not in any way increase the

Defendants’ burdens or impact his rights” [Response at 5]. Oak will get the judgment of
                                                    2
           Case 3:15-cv-00675-JBA Document 1858 Filed 04/04/21 Page 3 of 4




$64.4MM1 in this case, has an arbitration award of $57MM2 against the Defendant, took the

alleged forfeiture of at least $40MM of Defendant’s earned assets3 and yet, now seeks additional

relief against the Defendant in the SDNY Bankruptcy Proceeding, all for the same underlying

transactions at issue in this instant case.

          Clearly, these excessive judgments/awards/forfeitures are a violation of the Eighth and

Fourteenth Amendments4 of the US Constitution and also impact the judgment in this case.

          In addition, the “Assignment Agreement” where Tracy Klestadt assigned the claims to

Oak clearly states that the transfer “provides for an assignment of any claim Plaintiff may have

to any amounts expected to be distributed by the SEC obtained in connection with the

satisfaction of his claims against [Defendant] pending in the United States Bankruptcy Court for

the Southern District of New York and/or in the SEC Action” [Doc. #1785-3 at 4]. Clearly this

impacts the judgment in this case.

          WHEREFORE, the Court should grant the Defendant’s Motions in their entirety.

                                                           Respectfully Submitted,



Dated:              APRIL 04TH, 2021                       /s/ Iftikar Ahmed
                                                           ____________________________
                                                           Iftikar A. Ahmed
                                                           C/O Advocate Anil Sharma
                                                           Government Place East
                                                           Kolkata 700 069, India
                                                           Tel: +91-983-008-9945
                                                           e-mail: iftyahmed@icloud.com
                                                           Pro Se

1
    Under appeal.
2
    Not confirmed.
3
    Under appeal.
4
  The Defendant reserves the right to address further violations of his rights under, inter alia, other
statutes or amendments.
                                                      3
        Case 3:15-cv-00675-JBA Document 1858 Filed 04/04/21 Page 4 of 4




                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              4
